In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Harkavy, J.), dated September 4, 2001, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
There is no duty to remove snow and ice while a storm is in progress. A party in possession or control of real property may be held liable for the failure to remove accumulated snow and ice only after a reasonable time subsequent to the ending of the storm (see, Grau v Taxter Park Assoc., 283 AD2d 551; Tillman v DeBenedictis & Sons Bldg. Corp., 237 AD2d 593, 594). Snow or ice removal undertaken during a storm may be actionable if performed negligently, i.e., the removal either creates a hazardous condition or exacerbates the naturally hazardous condition created by the storm (see, Grau v Taxter Park Assoc., supra; Marrone v Verona, 237 AD2d 805). The record is clear that it was still snowing at the time of the plaintiff’s accident, and is devoid of any evidence indicating that a hazardous condi*537tion was either created or exacerbated by any acts of the defendants. Thus, the defendants were entitled to summary judgment. Florio, J.P., S. Miller, Friedmann, Adams and Prudenti, JJ., concur.